 


109 HR 369 IH: To provide for greater recognition of Veterans Day each year.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 369 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Baca (for himself, Mr. Bachus, Mr. Bishop of Georgia, Mr. Calvert, Mr. Filner, and Mr. Meeks of New York) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for greater recognition of Veterans Day each year. 
 
 
1.FindingsCongress makes the following findings: 
(1)Veterans of service in the Armed Forces have served the Nation with honor and at great personal sacrifice. 
(2)The American people owe the security of the Nation to those who have defended it. 
(3)On Memorial Day each year, the Nation honors those who lost their lives in service to the Nation. 
(4)On Veterans Day each year, the Nation honors those who have defended democracy by serving in the Armed Forces. 
(5)The observance of Memorial Day and Veterans Day is an expression of faith in democracy, faith in American values, and faith that those who fight for freedom will defeat those whose cause is unjust. 
(6)Section 116(a) of title 36, United States Code, provides that The last Monday in May is Memorial Day and section 116(b) of that title requests the President to issue a proclamation each year— 
(A)calling on the people of the United States to observe Memorial Day by praying, according to their individual religious faith, for permanent peace; 
(B)designating a period of time on Memorial Day during which the people may unite in prayer for a permanent peace; 
(C)calling on the people of the United States to unite in prayer at that time; and 
(D)calling on the media to join in observing Memorial Day and the period of prayer. 
(7)Section 4 of the National Moment of Remembrance Act (Public Law 106–579) provides, The minute beginning at 3:00 p.m. (local time) on Memorial Day each year is designated as the National Moment of Remembrance . 
(8)Section 6103(a) of title 5, United States Code, provides that Memorial Day, the last Monday in May and Veteran’s Day, November 11 are legal public holidays. 
2.Congressional encouragement for activities relating to Veterans DayCongress— 
(1)encourages Americans to demonstrate their support for veterans on Veterans Day each year by treating that day as a special day of reflection; and 
(2)encourages houses of worship and other institutions to ring bells at 11:00 AM (local time) on Veterans Day each year and the American people to then observe a moment of reflection in recognition of those persons who have served as members of the Armed Forces. 
3.Presidential proclamationThe President is authorized and requested to issue a proclamation each year in connection with the observance of Veterans Day calling on the people of the United States to observe that day with appropriate ceremonies and activities. 
 
